This is an appeal from a judgment of the Superior Court which upheld an amended decision of the Scituate board of appeals approving a site plan required under the Scituate zoning by-law and which had been submitted by the land owner. The plaintiffs first contend that the order of the trial judge upholding the amended decision of the board “was not supported in fact or in law.” The three pages in their brief devoted to the argument of that point consist mainly of vague and generalized assertions of error, unsupported by any authority. We do not regard them as rising to the level of appellate argument. Lolos v. Berlin, 338 Mass. 10, 13-14 (1958). East Longmeadow v. Springfield, ante, 143,147-148 (1977). Mass.R.A.P. 16(a) (4), as amended effective February 24, 1975, 367 Mass. 919. The plaintiffs’ second contention that the “findings of the Court in hearing the case De Novo were not supported by the evidence” fails as our reading of the record, which includes a transcript of all the evidence as well as the exhibits introduced at trial, discloses that the evidence fully supported the judge’s findings. See Parrish v. Board of Appeal of Sharon, 351 Mass. 561, 567-568 (1967); S. Volpe & Co. Inc. v. Board of Appeals of Wareham, 4 Mass. App. Ct. 357, 359 (1976).

Judgment affirmed.